Cooper, J.,
delivered the opinion of the court.
The defendant Cowden moved the court to compel .the complainant to give a proper injunction bond, or, in default thereof, that the injunction granted in the court below be dissolved. The statement accompanying the motion is, that the bill sought to restrain the defendant from collecting a judgment at law; that the injunction issued forbid the defendant from “attempting to collect any part of said judgment;” that the bond given was in the sum of only $500, conditioned for the payment of cost and damages, while the judgment was for $5,500. It is added, that a similar motion was made in the court below, and denied by the Chancellor. The case has been brought up by the defendant, by appeal from the decree of the Chan-*135eellor in favor of the complainant, perpetually enjoining the collection of the judgment.
If no action had been taken in the court below in the matter involved in this motion, it is clear that the call upon the court would have been to exercise original and not appellate jurisdiction. Stewart v. Wilcox, decided at the present term. But the action of the court below having been evoked upon the point, that action can only be revised, like its other rulings, when the cause comes on to be heard upon the appeal. This court cannot undertake to act separately upon each error which the court below may be supposed to have committed. The motion is, therefore, disallowed.